UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7353


JABORIE BROWN,

                 Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA, U.S. Department of Justice;
FEDERAL BUREAU OF PRISONS, U.S.P. Lee County, Virginia,

                 Respondents – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:10-cv-00390-jct-mfu)


Submitted:   December 21, 2010              Decided:   January 4, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jaborie Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jaborie   Brown,       a    federal       prisoner,     appeals     the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.             We have reviewed the record

and find no reversible error.               Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.          Brown v. United States, No. 7:10-

cv-00390-jct-mfu (W.D. Va. Sept. 10, 2010).                  We dispense with

oral   argument   because      the    facts    and   legal     contentions     are

adequately    presented   in    the    materials      before     the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2